Citation Nr: 1244091	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.   

2.  Entitlement to service connection for patellofemoral syndrome, right knee, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for left ankle gout, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from March 1992 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2006, May 2007, and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A hearing was held on July 1, 2010, in Huntington, West Virginia, before the Board.  A transcript of the hearing is in the claims file. 

In October 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, additional VA treatment records were obtained and the Veteran was examined.  The evidence obtained is adequate for making a determination in this claim.  The case has been returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not shown to be manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

2.  The Veteran's right knee disorder is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with a service-connected disability.
3.  The Veteran's left ankle gout is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012).

2.  The Veteran's patellofemoral syndrome, right knee disorder was not incurred in active service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The Veteran's left ankle gout was not incurred in active service, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2007 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter advised the Veteran how VA determines the disabilities ratings and provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Therefore, VA's duty to notify has been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased disability rating for service-connected hypertension.  VA treatment records have been obtained.  The Veteran was afforded a hearing before a hearing office at the RO and a hearing before the Board.  VA has provided the Veteran with a VA examination in conjunction with the claim for an increased disability rating to ascertain the current level of the Veteran's service-connected disability.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examination obtained is adequate as it provides sufficient details to determine the severity of the Veteran's service-connected disability and was based upon examination of the Veteran and consideration of the Veteran's reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2012).  Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

As to the service connection claims, a proper notice letter was sent to the Veteran in March 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable by the RO in August 2006.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  The Veteran was afforded hearings at the RO before a hearing officer and he testified at a hearing before the Board.  VA examinations have been performed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record and the statements of the appellant, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  


Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2012).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2012).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides ratings of 50 percent for diastolic pressure predominantly 130 or more; 40 percent for diastolic pressure predominantly 120 or more; 20 percent for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; and 10 percent for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Hypertension is to be rated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104; Diagnostic Code 7101 (2012); 71 Fed. Reg. 52457-60 (Sept. 6, 2006).

The Veteran contends that he is entitled to a higher disability rating for his hypertension, which is currently evaluated as 10 percent disabling.  There is no disputing the Veteran requires medication for treatment of his hypertension, but it has not caused or resulted in diastolic pressure predominantly of 110 or more or systolic pressure of predominantly 200 or more.

In fact, the contrary is shown by the blood pressure readings on file.  For example, in reviewing the Veteran's VA records, in January 2006, the Veteran's blood pressure reading was 123/86; in September 2006, it was132/89; in November 2006, it was 157/114, 157/111 and 147/104; two days later in November 2006, it was 147/99, and 136/88; it was 140/96, 134/99 and 121/89 21 days later in November 2006, and in January 2007 it was 136/93.  (See, VA cumulative vitals report of March 2007).  

When the Veteran was examined by VA in April 2007, he reported taking medication for his hypertension since 2003.  It was noted that his readings have been averaging 135/85.  His readings were 134/95, 132/94, and 133/93.  

Readings in the record show that in November 2007, the Veteran's blood pressure was 165/107; in April 2007 it was 129/85, and in May 2008 it was 139/86.   He had a reading of 131/85 in July 2008; 143/93 in October 2008; of 153/105 in November 2008; and of 136/89 in December 2008.  A reading in January 2009 was 154/100.  It was 146/90, and 131/89 in March 2009; in April 2009, it was 142/95.  In July 2009, his blood pressure was 134/94, and in November 2009, it was 150/90.  In February 2010, he had a reading of 151/85, and in May 2010, the reading was 138/84.  In September 2010 his blood pressure was 143/94, on one occasion and 132/88 on another; in October 2010, his reading was 131/86.  

In a November 2010 the Veteran called the RO regarding his blood pressure medication.  He reported that he had been obtaining readings of 130's over 80's.  .  

The Board acknowledges that the medical evidence contains findings of diastolic pressure readings above 110.  In November 2011, the Veteran had diastolic readings of 114 and 111.  However, the record clearly shows predominant diastolic readings of less than 110.  There are no readings of systolic pressure readings above 200.  Accordingly, the evidence does not warrant a disability rating greater than 10 percent during any portion of the appeal period.  See Hart, id.  

The Veteran's lay contentions have been considered.  However, the Board affords more value to the documented blood pressure readings included in the treatment records and VA examination reports as to whether the Veteran is entitled to a higher disability rating in accordance with the rating criteria.  As noted above, the medical evidence does not support the assignment of a disability rating in excess of 20 percent.  And the Veteran himself has reported readings of 130's over 80's.  Further as to his contention that his readings in 2003 before he began taking his medication were not considered, the Board would point out that in increased rating claims, when service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the Veteran filed his claim in January 2007.   
The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hypertension.  However, the Board finds that, with the exception of a few isolated readings, his symptomatology was stable throughout the appeal period and without diastolic pressure predominantly of 110 or more or systolic pressure of predominantly 200 or more.  Therefore, assigning staged ratings for such disability is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim to a disability rating in excess of 10 percent for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Consequently, the benefit sought on appeal must be denied.  

The Board has also considered referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hypertension.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  He has not reported that his disability affects his employment or has necessitated frequent periods of hospitalization.  His symptoms are specifically contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  In short, the evidence does not support the proposition that the Veteran's hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluation is not warranted in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravates a nonservice connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non service connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that he has a right knee disorder related to his service-connected left knee and left ankle disorder and that he has gout secondary to his service connected left ankle disorder.  Although the Veteran is primarily contending that his right knee disorder and his gout are secondary to his service-connected disabilities, the Board will address his claims on both a direct and secondary basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (finding that all theories of entitlement, both direct and secondary, must be considered when adjudicating service connection claims.  

With respect to the claims for service connection for a right knee disorder and for gout a direct basis, the Board notes that the service treatment records contain no complaint, diagnosis or treatment for a right knee disorder or for gout.  The Veteran's March 1992 service entrance examination report shows that the Veteran denied a history of arthritis, bone joint or other deformity, a trick or locked knee or foot trouble.  Clinical evaluation of the lower extremities was normal.  At separation in September 1994, while he reported a history of arthritis, bone joint or other deformity, a trick or locked knee or foot trouble, clinical evaluation of the lower extremities was normal.  

VA examination in November 1994 documents no pertinent abnormalities.  The post-service medical evidence first documents a right knee disorder in April 2003 when the Veteran was seen at a VA facility for swelling of the right knee with no known injury.  X-rays showed slight possible lateral joint space narrowing and very small suprapatellar bursal distention of small joint effusion.  In May 2003, resolved right knee sprain/strain was diagnosed, and in August 2003, degenerative joint disease of the knees was found.  This is almost 10 years after service.  As to gout, VA records show that this was first documented in November 2006 when it was reported that the Veteran had resolving gout after what appeared to be a gouty-type flare in the right knee.  In October 2007, he was treated for left ankle pain for one day and acute arthritic gout was diagnosed.   This is over 10 years after service.  

The Veteran does not allege that he had right knee or gout in service or that he has had continuous right knee problems or gout since service.  Neither disorder is documented until many years after service.  While he reported a history of arthritis, bone joint or other deformity, a trick or locked knee or foot trouble, at separation, as noted above, clinical evaluation of the lower extremities was normal.  Moreover, there is no medical evidence showing that the current right knee disorder or gout is in any way related to military service.  The Veteran does not even contend that this is the case.  As such, there is no basis on which to grant the claims on a direct basis.  

With respect to the claims on a secondary basis, the Board notes that in September 2005, the Veteran was examined by VA.  The claims file was reviewed.  The examiner offered the opinion that the right knee condition is not due to the left ankle fracture.   

The Veteran was examined by VA in June 2006.  The file was reviewed.  The Veteran reported the onset of knee pain 4 to 5 years prior with no history of injury to the right knee.  The examiner offered the opinion that the right knee is less likely as not caused by or the result of the left ankle injury.  The clinician stated that there is no gait disorder noted on current examination that would cause an increase in stress on the right knee.  The examiner stated that the range of motion of the right knee is normal before and after exercise, and there was no change in gait after exercise.  In an August 2006 addendum, the examiner indicated that it is less likely as not that the right knee disorder is related to the service-connected left knee disorder as there is no gait disorder noted before or after exercise that would cause an increased stress on the right knee.  The examiner stated that this is a de novo condition that is not related to his left knee or ankle disability but is a new condition independent of these conditions.  

The Veteran was examined by VA in March 2008.  The claims file was reviewed.  The examiner stated that as to whether the gout in the left ankle is due to or aggravated by fracture of the fibula during service, gout is a metabolic disease in that there is an excess production or under excretion of the uric acid the body makes in using purines for energy.  The examiner stated that this process is not caused or aggravated by, and is not related to the previous fracture of the left ankle (fibula).  The physician stated that the formation of the crystals in the joints of a symptomatic person is not caused by an injury.   

When the Veteran was examined by VA in February 2011, the claims file was reviewed.  The right knee disorder was evaluated.  The examiner stated that the Veteran has gout in the knees, and left ankle.  The examiner reported that X-rays of the right knee in 2006 showed no arthritis.  The examiner diagnosed gouty arthritis of the right knee with no evidence of osteoarthritis on X-ray.  The examiner stated that the right knee disorder is not caused by or a result of military service, is not caused by or aggravated by his service-connected fracture of the left distal fibula.  The examiner stated that the Veteran had a simple fracture of the left distal fibula that healed well and there is no evidence of left leg shortening.  It was stated that the Veteran has gouty arthritis of the right knee and that he does not have a patellofemoral syndrome of the right knee.  The examiner reported that the right knee condition is not related to or caused secondary to any of the other service-connected disabilities.  The examiner went on to say that the Veteran's gout is not related to or caused secondary to any of his other service-connected disabilities nor to his military service.  
The Veteran was examined by VA in February 2012.  The examiner found that the Veteran has chronic right knee gouty arthritis.  It was stated that this is not caused by left leg or left ankle condition noted in service.  The examiner reported that the right knee diagnosis of gouty arthritis is due to gout which is a metabolic disorder that affects people.  The examiner stated that the claims file had been entirely reviewed and all previous physician opinions were noted.  The physician concluded that the right knee condition is not caused by the left leg/left ankle condition.  It was also stated that the right knee condition is not caused by the left knee condition.  In a May 2012 addendum the doctor stated that the right knee condition that is gouty arthritis is not aggravated by the left knee condition to include patellofemoral syndrome and it is not caused by the left knee condition to include patella femoral syndrome.    

Discussion

The Veteran contends that his right knee disorder and his left ankle gout are due to his service-connected left knee and left ankle disorders.  However, none of the medical evidence of record supports such theories.  The Board notes that there are several medical opinions against his claim.  The VA examiners reviewed the claims file and examined the Veteran.  The examiners found that neither the right knee disorder nor the gout of the left ankle were secondary to the service connected left knee disorder or the left ankle disorder by causation or aggravation.  The opinions offered offer reasoning for the findings.  This evidence is highly probative.  The Board notes a September 2008 VA outpatient treatment record that shows diagnoses of osteoarthritis of the knees; traumatic arthritis, left ankle, chronic gout, and chondromalacia, pallellae bilateral.  In a separate sentence, the examiner wrote "this is part of the patient's service-connected disability".  To the extent that this could be construed as a nexus opinion, the Board would point out that the statement is unclear as to what the examiner is referring.  Further there is no discussion or explanation regarding the statement.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-9 (1992)).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  This unsupported statement has little probative value in adjudicating these claims.  

In conclusion, although the Veteran has been shown to have both a right knee disorder and left ankle gout, the Board finds that these disorders have not been shown to be related to service, or related to or aggravated by any service-connected disability.  The service medical records are absent for any indications of a right knee disorder or gout. Indeed, the Veteran does not allege that either disorder was present during service.  The medical evidence of record also shows that the Veteran's disorders are not due to or aggravated by any service connected disability.  

Although the Veteran might sincerely believe that his right knee disorder and his left ankle gout are related to or aggravated by service-connected disability, his lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current hypertension was caused or aggravated by his left leg or left ankle disorders.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his right knee disorder and his left ankle gout are caused or aggravated by his service connected left leg and left ankle disorders.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnosis of his current disorders do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Regardless, the Veteran's lay opinion is outweighed by the medical opinion against the claim on a secondary basis. 

The Board finds that the preponderance of the evidence is against the claims for service connection for a right knee disorder and for left ankle gout, to include as secondary to service-connected disabilities, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating in excess of 10 percent for service-connected hypertension is denied.

Service connection for patellofemoral syndrome, right knee to include as secondary to service-connected disabilities is denied. 

Service connection for gout to include as secondary to service-connected disabilities is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


